

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT ("Agreement"), dated for reference purposes as of May
25th 2007 is by and between


1
Royal Invest International Corporation (RIIC) a publicly traded corporation
trading on the Over the Counter (“OTC”) under the symbol RIIC, incorporated in
the United States of America in the State of Delaware with its registered office
located at 980 Post Road East, 2nd. floor, Westport, Connecticut 06990, USA,
legally represented by its CEO Mr. Jerry Gruenbaum, hereinafter also referred to
as “RIIC” or “Client”



2
ECM HOFF HOLDING B.V.   David Havenaar geboren te ’s Gravenhage op zeven maart
negentienhonderd drieenzestig, wonende te 3024 VD  Rotterdam,
Willembuytewechstraat 118 C2, ongehuwd, houder van een Nederlands paspoort,
nummer: NK 4376171, handelend als zelfstandig bevoegd directeur van de besloten
vennootschap met beperkte aansprakelijkheid E.C.M. Hoff Holding b.v., Statutair
gevestigd te Steenbergen NB en kantoorhoudend te Ditlaar 7, te Amsterdam; Hierna
te noemen ECM (“ECM” or "Consultant").





RECITALS


WHEREAS, Consultant is engaged in the business of providing consulting services;
and WHEREAS, Client wishes to engage Consultant to provide certain business and
financial consulting services in connection with the Client as described herein
(the “Services”); and WHEREAS, Consultant desires to provide such Services upon
the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereto hereby agree as follows:


AGREEMENT


I.  
Appointment. Client hereby engages Consultant to perform the Services and
Consultant agrees to accept such engagement upon the terms and conditions set
forth herein. Client acknowledges and agrees that Consultant shall have the
exclusive right to perform the Services for all parties it introduces the Client
to.



II.  
The Services. The services described hereunder will be performed on a
“reasonable efforts” basis.



a.  
Finding Services. To assist Client in securing financing (debt or equity) for
additional / acquisition / expansion capital in the form of equity, preferred
equity, loan, credit facility, or any other debt instrument (“Financing”), by
introducing client to equity and / or debt financing sources, including
individuals, banks, finance companies, and other parties (“Qualified
Investor(s)” or “Qualified Lender(s)”). No “firm commitment” for financing is
either expressed or implied in any scenario. Company will rely solely on its own
judgment and that of its legal counsel to determine the desirability of any
transaction.



III.  
Compensation. Subject to the termination of this Agreement as provided herein,
Client shall compensate Consultant for the performance of the Services hereunder
upon the following terms and conditions:



 
1

--------------------------------------------------------------------------------

 
a.  
Success Fee Compensation Qualified Lenders. A fee (“Success Fee”) of two percent
(two hundred basis points) of the maximum proceeds available under the Financing
provided by any Qualified Lender(s) (2.0%) introduced by Consultant to Client,
immediately due and payable as part of the closing of the Financing. If the
Financing is increased or subsequent Financings are issued to Client for the
above specified project, by Qualified Lender(s), Consultant will be due
additional Success Fees, at the same rate, for a period of Two Years from the
closing of the first Financing. The Success Fee will be due and payable to
Consultant whenever the proceeds of any Financing are made available to Client
by a Qualified Lender(s), even if the term of this agreement has elapsed.
Success Fee will be directly paid from any receipt of funds paid by Lender to
Client.



b.  
Success Fee Compensation Qualified Investors. A fee (“Success Fee”) of eight
percent (eight hundred basis points) of the maximum proceeds available under the
Financing provided by any Qualified Investor(s) (8.0%) introduced by Consultant
to Client, immediately due and payable as part of the closing of the Financing.
If the Financing is increased or subsequent Financings are issued to Client for
the above specified project, by Qualified Investor(s), Consultant will be due
additional Success Fees, at the same rate, for a period of Two Years from the
closing of the first Financing. The Success Fee will be due and payable to
Consultant whenever the proceeds of any Financing are made available to Client
by a Qualified Investor(s), even if the term of this agreement has elapsed.
Success Fee will be directly paid from any receipt of funds paid by Investor(s)
to Client.



c.  
Expenses. All reasonable out of pocket expenses associated with the execution of
the Services including: telephone and travel expenses will be reimbursed by the
Client within two weeks of their submission, provided that they are authorized
in advance in writing by Client.



d.  
Non-Exclusive. Consultant agrees to perform the Services efficiently and to the
best of Consultant's ability. It is anticipated that the Consultant shall spend
as much time as deemed necessary in order to perform the obligations of
Consultant hereunder. Notwithstanding the foregoing, Client acknowledges and
agrees that Consultant’ engagement with Client is not exclusive and that the
Consultant is engaged in other business endeavors and that each Consultant
reserves the right to continue to do so throughout the term of this Agreement.



e.  
Exclusive. Client acknowledges and agrees that Client’s engagement with
Consultant is exclusive for a period of 180 (one hundred and eighty) days
starting from the execution of this agreement. During such time, Client shall
not engage with any other firms to raise the requested capital.



IV.  
Non-Disclosure. Consultant and Client acknowledge that each may have access to
proprietary information regarding the business operations of the other and agree
to keep all such information secret and confidential and not to use or disclose
any such information to any individual or organization without the
non-disclosing parties prior written consent. It is hereby agreed that from time
to time Consultant and the Client may designate certain disclosed information as
confidential for purposes of this Agreement.



V.  
Independent Contractor. Both Client and Consultant agree that Consultant will
act as independent contractor in the performance of their duties under this
Agreement. Nothing contained in this Agreement shall be construed to imply that
Consultant, or any employee, agent or other authorized representative of
Consultant, are a partner, joint venture, agent, officer or employee of Client.
Consultant acknowledges and agrees that Consultant has no authority whatsoever
to enter into any binding agreements or contracts on behalf of the Client with
any third party or to make any representations or warranties on behalf of the
Client to third parties. Consultant each agrees to notify all third parties of
its lack of authority to represent and act on behalf of the Client as provided
herein.



 
2

--------------------------------------------------------------------------------

 
VI.  
Term; Termination.



a.  
The term of the Agreement shall commence on INSERT DATE and continue until
INSERT DATE or such time as the target funding amount has been reached unless
mutually agreed to extend.



b.  
Client may terminate this agreement, for cause only, at any time with fifteen
days written notice, and a fifteen-day period to cure any breach. For purposes
of this subsection "cause" for termination shall be: (a) any felonious conduct
or material fraud by Consultant in connection with Client; (b) any embezzlement
or misappropriation of funds or property of Client by Consultant; (c) any
material breach of or material failure to perform any covenant or obligation of
Consultant under this Agreement; or (d) gross negligence by Consultant in the
performance of their duties under this Agreement.



VII.  
Non-Solicitation. For a period of one year following termination of this
Agreement, Consultant agrees not to do any of the following: (i) call on,
solicit, or take away any of the Client’s customers or potential customers
Consultant became aware of as a result of performing the Services under this
Agreement; or (ii) solicit or hire away any of the Client’s employees or
contractors which Consultant became aware of as a result of performing the
Services under this Agreement.



VIII.  
Limitation on Liability/Indemnity.



a.  
Consultant will not be liable to Client, or to anyone who may claim any right
due to a relationship with Client, for any acts or omissions in the performance
of the Services under this Agreement unless such acts or omissions constitutes
gross negligence or willful misconduct.



b.  
Client agrees to indemnify, defend and hold harmless Consultant, and its
respective principals, affiliates, and agents (each, a “Consultant-Related
Party”), from and against any and all liabilities, losses, damages, claims,
costs, judgments, suits, demands, proceedings, assessments, and expenses that
Consultant-Related Party shall incur or suffer that arise, result from or relate
to the performance of the Services under this Agreement, unless Consultant are
judged by a court of competent jurisdiction to be guilty of gross negligence or
willful misconduct.



c.  
Consultant agrees to indemnify, defend and hold harmless Client, and its
principals, affiliates, and agents (each, a “Client-Related Party”), from and
against any and all liabilities, losses, damages, claims, costs, judgments,
suits, demands, proceedings, assessments, and expenses that Client-Related Party
shall incur or suffer that arise, result from or relate to the gross negligence
or willful misconduct of the Consultant.



IX.  
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties hereto their respective devisees, legatees, heirs, legal
representatives, successors, and permitted assigns. The preceding sentence shall
not affect any restriction on assignment set forth elsewhere in this Agreement.



X.  
Notices. Any notice, request, demand, or other communication given pursuant to
the terms of this Agreement shall be deemed given upon delivery, if hand
delivered, or forty-eight (48) hours after deposit in the United States mail,
postage prepaid, and sent certified or registered mail, return receipt
requested, correctly addressed to the addresses of the parties indicated below
or at such other address as such party shall in writing have advised the other
party.



 
3

--------------------------------------------------------------------------------

 
If to Client:
Royal Invest International Corporation (RIIC)
980 Post Road East, 2nd. floor, Westport, Connecticut 06990, USA
 
Attn:  Jerry Gruenbaum
 
If to Consultant:
ECM HOFF HOLDING B.V.
Ditlaar 7
Sloten
The Netherlands


Attn: David Havenaar


XI.  
Entire Agreement. Except as provided herein, this Agreement contains the entire
agreement of the parties, and supersedes all existing negotiations,
representations, or agreements and all other oral, written, or other
communications between them concerning the subject matter of this Agreement.



XII.  
Counterparts; Facsimile Signatures; Signatures in PDF Form. This agreement may
be executed in any number of counterparts, each of which will be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Delivery of a copy of this agreement bearing a signature by
facsimile transmission or e-mail in PDF form will have the same effect as
physical delivery of the document bearing the original signature.



XIII.  
Modification. No change, modification, addition, or amendment to this Agreement
shall be valid unless in writing and signed by all parties hereto.



XIV.  
Attorneys' Fees. Except as otherwise provided herein, if a dispute should arise
between the Consultant and Client including, but not limited to arbitration, if
the Consultant is the prevailing party, Client shall be reimburse Consultant for
all reasonable expenses incurred in resolving such dispute, including reasonable
attorneys' fees exclusive of such amount of attorneys' fees as shall be a
premium for result or for risk of loss under a contingency fee arrangement.



XV.  
Assignment. Except as expressly provided herein, neither party shall assign its
rights or obligations under this Agreement without the express prior written
consent of the other party.



XVI.  
Governing Law. This Agreement shall be construed in accordance with and governed
by the laws of the State of California of the United States of America, without
reference to the conflicts of law’s provisions thereof.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.
 
"Client"                                                                                                                                                                           
 "Consultant"
 
ROYAL INVEST INTERNATIONAL
CORP.                                                                                                                 ECM
HOFF HOLDING B.V.
 
By: /s/ Jerry
Gruenbaum                                                                                                                                           
       By: /s/ David Havenaar
                Jerry
Gruenbaum                                                                                                                                                     
 David Havenaar
Chief Executive
Officer                                                                                                                                        
   Managing Partner




 
4

--------------------------------------------------------------------------------

 
